Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 -12 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, patentability resides, at least in part in the at least one wire extends toward a side opposite to the wire draw-out position and is folded 180° to extend toward the wire draw-out position in the extra length accommodation space after being drawn out from the guiding portion, in combination with the other limitations of the base claim; regarding claim 8, patentability resides, at least in part in the guiding portion includes an oblique portion inclined in a direction different from a direction toward the wire draw-out positions, a plurality of the oblique portions are provided to correspond to the respective wires, and an inclination start position of the oblique portion is more away from the wire introduction position as the oblique portion is located closer to the wire draw-out position, in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833